—Appeal from a judgment of the Supreme Court (Torraca, J.), entered November 4, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner, an inmate serving a term of 4 to 12 years in prison upon his conviction of the crimes of attempted murder in the second degree, reckless endangerment in the first degree and endangering the welfare of a child, challenges respondent’s denial of his request for release on parole and refusal to consider another request for a 24-month period. He contends, among other things, that the Board’s decision is arbitrary and capricious. We disagree. The record reveals that the Board considered, inter alia, the violent nature of the crime at issue, petitioner’s history of assaultive behavior toward his ex-wife and the negative recommendation of the Bronx District Attorney. Since these considerations are substantiated by the record,* we find no reason to disturb the Board’s decision. We have conside red petitioner’s remaining arguments and find them to be without merit.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.

 Petitioner’s motion to amend the record on appeal is denied.